Citation Nr: 1507808	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right great toe disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) from April 2008 (right great toe) and August 2012 (erectile dysfunction) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The Board notes that the Veteran had appealed the matter of service connection for a right shoulder disability.  However, service connection was granted for that disability in an April 2011 rating decision.  Accordingly, it will not be addressed herein.

The Board additionally notes that the Veteran filed a claim for service connection for warts due to Camp Lejeune service and a claim for an increased rating for his service-connected back disability in November 2013.  These matters have been raised by the record but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, they are referred to the AOJ for initial consideration.

The issue of new and material evidence to reopen a claim of service connection for erectile dysfunction is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A right great toe disability was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.


CONCLUSION OF LAW

Service connection for a right great toe disability is not warranted.  38 U.S.C.A.     §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2007 and February 2008, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a right great toe disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated by the RO in the April 2011 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been associated with the record.  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a current right great toe disability related to his service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issue of service connection for a right great toe disability on appeal and focused on the elements necessary to substantiate the claim.  The undersigned also advised the appellant of any additional evidence that could be submitted to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has right great toe hallux valgus as a result of an injury in service.

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to the feet/toes.  On July 1971 service separation examination, his feet were normal on clinical evaluation.

On June 1973 report of VA examination, it was noted that the Veteran could stand on his toes and that his gait and posture were normal.

Postservice VA treatment records show a diagnosis of hallux valgus.  In October 2006, the Veteran reported pain and swelling in the right great toe.  The assessment was hallux valgus.  In July 2007, the assessment was hallux valgus.  The Veteran declined surgery for hallux valgus.  A February 2009 record notes that the Veteran reported increased pain in the right great toe.  In January 2010, the Veteran reported his toe hurting and the assessment was hallux valgus.  An August 2011 record notes that the Veteran had a normal heel-toe walk.

In January 2015, he testified that he initially hurt his toe in 1970 playing sports.  He stated that he was told he had a bad sprain and was given a shot.  He reported seeking subsequent treatment in service and postservice via the VA.

It is not in dispute that the Veteran currently has right great toe hallux valgus, as such is shown to be diagnosed in VA treatment records.  However, hallux valgus was not shown to be manifest during service or for many years thereafter.  His STRs are silent for any complaints, treatment, or diagnosis related to the right great toe.  Notably, on July 1971 service separation examination, the Veteran's feet were normal on clinical evaluation.

The only evidence indicating that the Veteran's hallux valgus manifested in service consists of his own accounts which began in November 2006, over 30 years after his discharge from service.  In essence, he asserts that he developed such disability in service and has had continuing problems with his right great toe since.  

In this regard, as noted above, the Veteran's STRs contain no mention of injury or disability related to the toes or feet.  Further, as noted above, on July 1971 separation examination, the Veteran was examined and found not to have problems with his feet.  Considering this evidence, the Board finds that the Veteran's accounts of developing a chronic right great toe disability in service which continued thereafter are not credible, as they are directly contradicted by the contemporaneous medical evidence.  Hence, service connection for a right great toe disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's current right great toe hallux valgus may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a foot disability, such as hallux valgus, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from hallux valgus as a result of service, or that its onset was due to an injury in service, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's right great toe hallux valgus may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  


ORDER

The appeal seeking service connection for a right great toe disability is denied.


REMAND

The Veteran has filed a claim to reopen the matter of service connection for erectile dysfunction.  An August 2012 rating decision denied reopening this claim.  Correspondence form the Veteran received in August 2012 expresses disagreement with the denial of the claim.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Review the determination regarding new and material evidence for erectile dysfunction and issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


